     Case 2:19-cv-00088-JLS-AFM Document 1 Filed 01/04/19 Page 1 of 5 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,                No. 2:19-CV-00088

16              Plaintiff,                    VERIFIED COMPLAINT FOR FORFEITURE

17                   v.                       21 U.S.C. § 881(a)(6)

18   $599,600.00 IN U.S. CURRENCY,            [HSI]

19              Defendant.

20

21
          Plaintiff United States of America brings this claim against
22
     defendant $599,600.00 in U.S. Currency, and alleges as follows:
23
                                JURISDICTION AND VENUE
24
          1.    This is an in rem civil forfeiture action brought pursuant
25
     to 21 U.S.C. § 881(a)(6).
26
          2.    This Court has jurisdiction over the matter pursuant to
27
     28 U.S.C. §§ 1345 and 1355.
28
     Case 2:19-cv-00088-JLS-AFM Document 1 Filed 01/04/19 Page 2 of 5 Page ID #:2



1         3.    Venue lies in this district pursuant to 28 U.S.C.

2    § 1395(b).

3                                PERSONS AND ENTITIES

4         4.    The plaintiff in this action is the United States of

5    America.

6         5.    The defendant in this action is $599,600.00 in U.S.

7    Currency (the “defendant currency”) seized on or about August 23,

8    2017 by law enforcement officers during a traffic stop conducted at a

9    Federal Express parking lot located at 645 South Allied Way in El

10   Segundo, California of a Toyota Prius vehicle being operated by

11   Nicholas Beugg.

12        6.    The defendant currency is currently in the custody of the

13   United States Customs and Border Protection, Department of Homeland

14   Security in this District, where it will remain subject to this

15   Court’s jurisdiction during the pendency of this action.

16        7.    The interests of Beugg may be adversely affected by these

17   proceedings.

18                           FACTS SUPPORTING FORFEITURE

19        8.    After officers observed Beugg, while operating the Toyota

20   Prius using his cellular telephone, driving slowly then speeding up

21   and making turns without signaling, officers conducted a traffic stop

22   on the vehicle on August 23, 2017.

23        9.    During the traffic stop, officers saw a large black plastic

24   bag containing a substantial amount of bundled currency situated on

25   the front floor of the passenger side of the Toyota Prius.            When

26   officers had a trained and certified narcotic detection canine

27   conduct an exterior sniff of the vehicle, the canine alerted to the

28   front and rear passenger door seams, thus indicating that those areas


                                             2
     Case 2:19-cv-00088-JLS-AFM Document 1 Filed 01/04/19 Page 3 of 5 Page ID #:3



1    of the vehicle had recently been in close proximity to narcotics.

2    The canine then conducted an interior sniff of the vehicle and

3    alerted to the rear passenger floorboard behind the front passenger

4    seat where officers found a white plastic bag containing United

5    States currency, as well as to the black plastic bag itself, where

6    officers found the remainder of the defendant currency.           The canine

7    alert indicates that the white and black plastic bags’ contents had

8    recently been in close proximity to narcotics.

9         10.    Beugg’s activities, as well as the defendant currency

10   itself, bore numerous narcotic trafficking and money laundering

11   indicators.    Among other things, the defendant currency was bundled,

12   rubber banded and consisted of circulated currency.           In addition,

13   when Beugg spoke to officers, he was extremely nervous to the point

14   he was shaking; evasive in that he would not tell officers where he

15   (Beugg) was headed or orally tell officers his name; and could not

16   identity the owner of the approximately $600,000.00 in funds he was

17   carrying.   Moreover, transporting $600,000.00 in a vehicle is not the

18   normal manner in which such a substantial amount of currency is

19   transferred.

20        11.    Based on the above, plaintiff alleges that the defendant

21   currency represents or is traceable to proceeds of illegal narcotic

22   trafficking or was intended to be used in one or more exchanges for a

23   controlled substance or listed chemical, in violation of 21 U.S.C.

24   § 841 et seq.    The defendant currency is therefore subject to

25   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

26        WHEREFORE, plaintiff United States of America prays:

27        (a)    that due process issue to enforce the forfeiture of the

28   defendant currency;


                                             3
     Case 2:19-cv-00088-JLS-AFM Document 1 Filed 01/04/19 Page 4 of 5 Page ID #:4



1         (b)   that due notice be given to all interested parties to

2    appear and show cause why forfeiture should not be decreed;

3         (c)   that this Court decree forfeiture of the defendant currency

4    to the United States of America for disposition according to law; and

5         (d)   for such other and further relief as this Court may deem

6    just and proper, together with the costs and disbursements of this

7    action.

8    DATED: January 4, 2019               NICOLA T. HANNA
                                          United States Attorney
9                                         LAWRENCE S. MIDDLETON
                                          Assistant United States Attorney
10                                        Chief, Criminal Division
                                          STEVEN R. WELK
11                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Division
12

13                                          /s/ Brent A. Whittlesey___
                                          BRENT A. WHITTLESEY
14                                        Assistant United States Attorney
                                          Asset Forfeiture Section
15
                                          Attorneys for Plaintiff
16                                        UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28


                                             4
Case 2:19-cv-00088-JLS-AFM Document 1 Filed 01/04/19 Page 5 of 5 Page ID #:5
